DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-20 is/are pending.  Claim(s) 6-11 and 15-20 is/are withdrawn.  

Election/Restrictions
Applicant's election with traverse of Group I and Species 1 in the reply filed on 6/15/2021 is acknowledged.  The traversal is on the ground(s) that Species 1 and 2-6 have some features in common.  This is not found persuasive because overall each of Species represents a different design for the stent.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-11 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/15/2021.

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites “the distal and proximal end regions”, which should be “the distal and the proximal end regions”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites “each twisted knit stitch”.  It is unclear which stitches are being referred back to – those in “a plurality of twisted knit stitches” or those in “radially adjacent twisted knit stitches” or some combination of these sets.  
Claim(s) 2-5 and 12-14 are rejected as dependent from a rejected claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto, et al (Goto) (US 2009/0005855 A1).
Regarding Claim 1, Goto teaches a stent (e.g. abstract), the stent comprising: 
an elongated tubular member having a longitudinal axis (e.g. Figure 28), the elongated tubular member comprising at least one knitted filament (e.g. Figure 28) forming a plurality of twisted knit stitches (e.g. Figure 28) with rungs extending circumferentially between radially adjacent twisted knit stitches (e.g. Figure 28, circumferentially aligned portion between loops), 
wherein each twisted knit stitch is interconnected with a longitudinally adjacent twisted knit stitch (e.g. Figure 28) forming a series of linked stitches (e.g. Figure 28), 
the elongated tubular member configured to move between a radially collapsed configuration and a radially expanded configuration (e.g. Figure 16-19, 28; the tubular member is therefore able to be collapsed and expanded; for example, the expanded state can be one where the tubular member is held such that the longitudinally aligned loops are helically aligned); 
wherein in the collapsed configuration the series of linked stitches form longitudinal columns (e.g. Figure 28) and in the expanded configuration the series of linked stitches extend helically around the elongated tubular member (discussed supra).

Regarding Claim 2, a length of the rungs in the collapsed configuration is less than a length of the rungs in the expanded configuration (e.g. Figures 23-24 show the change in the rungs from compression to expansion).
Regarding Claim 3, each of the plurality of twisted knit stitches includes a loop portion (e.g. Figure 28, arced loop) and a crossed base portion (arms opposite the loop, each crosses the adjacent loop).
Regarding Claim 12, the elongated tubular member has a distal end region and a proximal end region (these regions are inherently present on the ends of the longitudinal tubular member), wherein at least one of the distal and proximal end regions is flared (e.g. Figure 28).
Claim 13, the at least one knitted filament is only a single knitted filament (e.g. [0055]).
Regarding Claim 14, wherein the elongated tubular member has a first longitudinal length in the collapsed configuration (there is inherently such a length) and a second longitudinal length in the expanded configuration (there is inherently such a length), wherein the second longitudinal length is less than the first longitudinal length (as the length of the device is made of knitted loops, the expanded length is shorter than collapsed length as the threads spread circumferentially).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Goto, et al (Goto) (US 2009/0005855 A1) as discussed supra, alone.
Regarding Claim 4, Goto discloses the invention substantially as claimed but fails to teach each loop portion, when in the expanded configuration, has a diameter between 1 mm and 5 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goto such that the loop diameter is 1 mm to 5 mm as such a modification would have been an obvious matter of design choice involving a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV).

Regarding Claim 5, Goto discloses the invention substantially as claimed but fails to teach when in the expanded configuration, the rungs each have a length between 0.1 mm and 10 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goto such that the length of the rungs is 0.1 mm to 10 mm as such a modification would have been an obvious matter of design choice involving a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        6/19/2021